DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I drawn to a CRISPR/Cas system comprising a Cas endonuclease and a cognate sgRNA with (b) the cognate sgRNA and SEQ ID NO: 2 in claim 4 and 16 and SEQ ID NO: 14 in claim 6 and 18 in the reply filed on 9/2/22 is acknowledged.  The traversal is on the ground(s) that the claims require that the cognate sgRNA is an activatable sgRNA harboring an inactivation sequence in a non-essential region of the cognate sgRNA, wherein said inactivation sequence comprises one or more endonucleases recognition sites and Elling does not teach or suggest that the gRNA has a Cas endonuclease recognition site which is cleaved by a Cas endonuclease.  This is not found persuasive because the special technical feature is not limited to a Cas endonuclease recognition site which is cleaved by a Cas endonuclease.  The special technical feature embraces a CRISPR/Cas system comprising a Cas endonuclease and a cognate sgRNA, wherein the system comprises (a)(i) or (ii); (b) or (a) and (b).  Elling teaches a CRISPR/Cas system comprising a Cas endonuclease and a cognate single guide RNA comprising a transcription disruption sequence flanked by a pair of recombinase recognition sites which would read on the system comprising (b).  See abstract and pages 2-5 and 67-71.
The requirement is still deemed proper and is therefore made FINAL.
Applicant does not appear to provide a list of claims readable on the elected invention and species.
In view of the prior art of record, item (a)(i) and (b) in claim 1; SEQ ID NOs: 3 and 4 in claims 4 and 16; and item (a)(i) claims 8 and 10-11 are rejoined with the elected species and searched and examined.
It appears the claims 1(a)(i) and (b) and claims 3, 4, 6, 7, 8, 10, 11, 14-16, 18 and 32 are readable on the elected invention and species.
Claims 21 and 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/22.
Item (a)(ii) in claims 1 and 8; SEQ ID NOs: 15-22 in claims 6 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 9/2/22.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
See pages 19-21 disclose amino acid sequences with at least four defined amino acids and no corresponding sequence identifier.

Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
NOTE: Cong et al. (Science Vol. 339, pages 819-823, 2013); WO2016196655 and WO2016/196539 listed on the ISR and Written Opinion are cited on a PTO-892.

The report on patentability of the IPEA and/or ISA has been considered by the examiner. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  Cdh1 is misspelled.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: Cdh1 is misspelled in the specification.  For example page 4, line 2.  
Appropriate correction is required.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 14, 15, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elling et al. (WO 2017/158153, cited on an IDS).  
‘153 teaches an expression cassette comprising a Cas9-sgRNA complex comprising a sgRNA and a sequence flanked by at least a pair of recombinase recognition sites wherein recombinase activated recombination at the pair of recombinase recognition sites is capable of excising said flanked sequence, whereby either i) at least one of said recombinase recognition sites is located within the sgRNA sequence or ii) said flanked sequence is at least a part of the promoter or of the sgRNA (pages 2-5 and 67-71).

Claims 1, 3, 14, 15, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elling et al. (supra).  The rejection is same rejection based on Elling et al. as set forth above under 102(a)(1) and is incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (WO 2016/196655) taken with Izhar et al. (WO 2017024047, cited on an IDS).
The instant application claims priority to an international application and a written opinion in the international application was filed on 3/25/20.  NOTE: instant claims and the claims from the international application appear to embrace the same subject matter.  There does not appear to be any arguments and/or amendments in the international application to address the lack of novelty or inventive step by ‘655.  The reasons set forth on pages 4-9 of the written opinion are incorporated herein.
‘655 teaches a system comprising a Cas9 protein and a Cas9 gRNA, wherein the Cas9 protein is a fusion partner or a chimeric variant (pages 29-38).  The fusion partner can be degron sequences.  Fusing a Cas9 protein to a degron sequence produces tunable and inducible Cas9 proteins.  A linker can be used to connect one or more degron sequences.  The gRNA targets a transcribed strand of a nucleic acid molecule (page 111).
‘655 cites prior art for known degron sequences (pages 31-32, but does not specifically teach the degron sequences in claim 1(a)(i)-(ii).
However, at the time of the effective filing date, Izhar et al. teach a composition comprising a chimeric Cas9 nuclease and least one cell-cycle dependent degron for increasing the rate of insertion of donor DNA to the genome via recombination using the composition (abstract).  Cas9-Cdc20 degron expression vector can be made (Figure 6).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘655 taken with Izhar, to use a non-canonical Cdc20 recognition motif in the degron sequence, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of these systems comprising a fusion partner in a cell line.  Since there are two locations (N-terminus and C-terminus) for the degron sequence to be fused to the Cas9, it would have been obvious to fuse the degron sequence to either end of the Cas9 protein to determine if either location has a better rate of insertion.  ‘655 teaches using a linker to connect the degron sequence to the Cas protein.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Elling et al. (supra) over taken with Fulga et al. (US 20190352634) in further view of Lu et al. (US 20050257277).
Either the 102(a)(1) or 102(a)(2) rejection based on Elling et al. against claims 1, 3, 14, 15, and 32 is incorporated herein.
Elling et al. does not specifically teach that that inactivation sequence is a cis-acting ribozyme encoded by SEQ ID NO: 2, 3, or 4.
However, at the time of the effective filing date, Fulga teaches a CRISPR RNA comprising a spacer blocking element; a cleavable loop; and a CRISPR gRNA comprising a spacer element. 
In addition, at the time of the effective filing date, Lu et al. teach a cis-acting ribozyme comprising SEQ ID NO: 4 was known in the prior art.  See pages 5-6 and 13-17 and SEQ ID NO: 1 of Lu et al.  Lu et al. teach compositions comprising an inactivation sequence comprising the cis-acting ribozyme.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Elling et al. taken with Fulga and Lu to make the system have a cis-acting ribozyme comprising SEQ ID NO: 4, namely to arrive at the claimed invention.  A person of ordinary skill in the art can make the inactivation sequence and upon presence of an endonuclease of interest, the ribozyme undergoes structural changes that activates the ribozyme triggering RNA cleavage.  One of ordinary skill in the art would have been motivated to combine the teaching to study the CRISPR/Cas system in a cell line.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Elling et al. (supra) over taken with Hu et al. (WO 2016/196539).
Either the 102(a)(1) or 102(a)(2) rejection based on Elling et al. against claims 1, 3, 14, 15, and 32 is incorporated herein.
Elling et al. does not specifically teach a gRNA comprising SEQ ID NO: 14.  Table 2 on page 33 of the specification discloses that SEQ ID NO: 14 is a nucleotide sequence for Cas9, wherein “x” is a cis-acting ribozyme and “n^n” represent endonuclease recognition sites for Cas9 endonuclease.
However, at the time of the effective filing date, sgRNA comprising SEQ ID NO: 14 was known in the prior art.  See SEQ ID NO: 60 (Figure 1A) in ‘539.  ‘539 teach compositions for specifically cleaving target sequence in retroviruses include nucleic acids encoding CRISPR and a guide RNA complementary to one or more target nucleic acid sequence in a retrovirus genome.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Elling et al. taken with ‘539 to use the sgRNA comprising SEQ ID NO: 14, namely to arrive at the claimed invention.  A person of ordinary skill in the art can modify the known Cas9 sequence and incorporate a cis-acting ribozyme and endonuclease recognition for Cas9 endonuclease to control the cleaving of the target sequence.  One of ordinary skill in the art would have been motivated to combine the teaching to study the CRISPR/Cas system in a population of cells comprising HIV infected cells.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Elling et al. (supra) over taken with Cong et al. (Science Vol. 339, pages 819-823, 2013).
Either the 102(a)(1) or 102(a)(2) rejection based on Elling et al. against claims 1, 3, 14, 15, and 32 is incorporated herein.
Elling et al. does not specifically teach an array of activatable sgRNAs, wherein the cognate sgRNA targets at least one activatable sgRNA in the array of activatable sgRNAs..
However, at the time of the effective filing date, Cong teaches an array of sgRNAs to enable simultaneous editing of several sites within a mammalian genome (abstract).  Multiple guide sequences can be encoded into a single CRISPR array to enable simultaneous editing of several sites within a mammalian genome, demonstrating easy programmability of the RNA-guided nuclease technology (abstract).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of Elling taken with Cong, namely to arrive at the limitations in instant claim 7.  One of ordinary skill in the art would have been motivated to combine the teaching to study targeting multiple sequences in a genome.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Allowable Subject Matter
SEQ ID NOs: 2 and 3 in claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635